Quinn, Chief Judge
(dissenting):
The only question in this case is whether the instruction allowed the court-martial to consider the accused’s pretrial admission of previous misconduct for an improper purpose. The instruction expressly prohibited consideration of the evidence to raise an inference of guilt because of accused’s *449bad moral character or his “disposition” to engage in misconduct.' This part of the instruction is unimpeachable. What part of the instruction then is wrong? According to the majority, the instruction is erroneous because the court-martial was directed to consider the evidence of previous misconduct “solely” for its tendency to prove a “material fact” in issue, whereas it should have been informed that the evidence bears only on whether the accused’s exposure, if found, was deliberate rather than accidental. According to the evidence, the nature of the exposure was the only real issue in the case. Consequently, the instruction restricted the court-martial to the very purpose for which the majority admits the. evidence could be considered, namely, whether the exposure was intentional or accidental. In my opinion, therefore, the instruction was neither erroneous nor prejudicial.
I would affirm the decision of the board of review.